 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIron Workers Local 118, International Associationof Bridge and Structural Ironworkers, AFL-CIO (Pittsburgh Des Moines Steel Company)and William James Butler. Case 20-CB--4879August 4, 1981DECISION AND ORDEROn August 15, 1980, Administrative Law JudgeHarold A. Kennedy issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.The Administrative Law Judge found that Re-spondent did not violate Section 8(b)(1)(A) and (2)of the Act by failing and refusing to refer WilliamJames Butler to employment by Pittsburgh DesMoines Steel Company (PDM) at a jobsite locatedin North Valmy, Battle Mountain, Neveda(Valmy). For the following reasons, we disagree.The pertinent facts are as follows: Stone & Web-ster Engineering Corporation was the general con-tractor for the construction of a power plant atValmy. Prior to the commencement of construc-tion, Stone & Webster, on behalf of itself and allsubcontractors, negotiated and executed a multi-trade, multiemployer collective-bargaining agree-ment entitled "Power Plant Project Agreement"with the Building and Construction Trades Councilof Northern Nevada covering the work to be doneat Valmy and limited by its terms to that particularjobsite. Respondent was among the 16 trade ullionswhich were signatories to this agreement. Pursuantto the agreement, all ironworkers hired by the con-tractors and subcontractors on the Valmy projectwere to be obtained through Respondent's hiringhall. The Project Agreement did not contain aunion-security clause.Stone & Webster was also a signatory on otherjobs to the "National Agreement" between the Na-tional Constructors Association and Respondent'sInternational. This agreement contained, inter alia,a union-security clause requiring employcces of sig-natory employers to become members on theeighth day of employment "in those sates peirmit-ting union security." The National AgrccnllteI alsoprovided, however, that any inultit radc projectagreement took precedence over its provisions.' he A trillilratll\c l. as.i Judgt ilt l T I ,I g IIc.i; ,:,it [ I11 , \. , /IIjobhsitc ,cre halIdled ill pai rt 1h Ioltg-dt micll l k. IClt l l 11illIs TI Sil.ll-mientl or Utah lloeC,1- t he. I c corrdl t.ttlilllr I0 (f'idlule l s ioc lls tOUtlla for fill s ptirpS Ilhis ittad crtcilt cr,,rm l itLtfllicitll to a cit {umdeciuionThe Project Agreement for Valmy itself providedfor incorporation of only those provisions of localor national bargaining agreements not inconsistentwith its terms. According to Stone & Webster'sresident manager, Cusick, the Project Agreementwas incorporated in all contracts between Stone &Webster and its subcontractors, including its con-tract with PDM. Additionally, he testified that allsubcontractors were required to become signatoriesto the National Agreement.PDM was Stone & Webster's subcontractor forthe structural steelwork at Valmy. Accordingly,PDM was required to obtain its ironworkersthrough Respondent's hiring hall. Although othersubcontractors also utilized ironworkers, PDM hadthe greatest need for such employees and through-out the relevant period, May 29 to June 27, 1978,had a standing order with Respondent for iron-workers. Furthermore, PDM's job superintendent,Griffin, testified that PDM hired approximately 20ironworkers between May 29 and June 30, 1978.2PDM, through its membership in the Western SteelCouncil, was also signatory to a local agreementbetween the California Ironworker EmployersCouncil, Inc., and the District Council of IronWorkers of the State of California and Vicinity,with which Respondent was affiliated.Sometime in 1977 Respondent initiated a supple-mental dues program. Butler, a member of Re-spondent, refused either to sign a card authorizingthe deduction of these dues or to pay them direct-ly, and with members of other Ironworkers localsinitiated court proceedings challenging the legalityof the supplemental dues. In March 1978, despitehis refusal to sign the authorization card, Respond-ent referred Butler to work with the Guy AtkinsonCompany at Diablo Canyon, California. Atkinsonwas a member of the National Constructors Associ-ation and a signatory to the National Agreement.Consequently, the union-security clause in the Na-tional Agreement applied to Butler while he wasworking for Atkinson. Late in January 1979, But-ler's steward showed him letters from Respondentto Atkinson requesting his discharge for failure topay the supplemental dues. Atkinson apparentlydid not comply with this request. On March 17,197'1. Atkinson terminated Butler, stating as areason a "reduction in force." On or about MarchI9, Butler signed Respondent's out-of-work bookand hegain reporting for possible dispatch eachwvorking day.By late May, Butler was near the top of the out-of-w(ork list. According to the uncontradicted testi-I II ( icllrll ( oT lls l al o pl;aced ill evidlence sonme of Griffin's copies, R ponlll dlis palch lip. O hlinch shol Ncd that at least six employeest ere witlcd to i l)l l b %.lrk at \v'lm during the relevant period.257 NLRB No. 78564 IRON WORKERS I ()CAL 118mony of Butler and Duff, another member of Re-spondent, on May 29, Respondent's business man-ager, Sturgis, announced at the hiring hall thatthree structural men were needed for the Valmyjob. When Butler asked to be sent, Sturgis. in thepresence of Duff, replied, "I am not going to dis-patch you to the Valmy job or any other job untilyou pay your supplemental dues and sign the au-thorization card." Butler asked hether Sturgiswould return Butler's check if he paid up his duesat that time and the court litigation subsequentlywas successful. Sturgis said he would not do so.The record shows that Respondent referred at leastone ironworker to PDM on that day. Soon thereaf-ter, on June 13, Sturgis told Butler, again in thepresence of Duff, that Butler could go to work"when you pay."3The record again shows Re-spondent referred at least one ironworker to PDMthat day. On June 27, Butler under protest paid thetotal amount of supplemental dues owed and wasdispatched to a job to which he reported the nextday.41. The Administrative Law Judge, in recom-mending dismissal of the amended complaint, foundthat counsel for the General Counsel disavowedthe theory of a violation contained in the allega-tions of the amended complaint. In so doing, henoted that the amended complaint alleged that Re-spondent violated the Act by failing and refusingto refer Butler "because Butler failed to pay dueswhen he was under no obligation to do so." Hefurther noted that counsel for the General Counselnot only stated at the hearing that this case did notturn on the legality of the supplemental dues. butalso disavowed in her brief any contention thatButler was not delinquent in paying the supplemen-tal dues or that the requirement to pay the supple-mental dues was unlawful. He apparently construedthese statements as a concession that Butler wasobligated to pay the supplemental dues in order tobe referred to work at Valmy. He further foundthat counsel for the General Counsel's primarytheory, as expressed at the hearing and in her brief,that Butler was entitled at least to the 7-day graceperiod of Section 8(f)(2) of the Act before havingto pay the supplemental dues because his dues de-linquency occurred under a different collective-bar-gaining agreement covering a different bargainingunit from the agreement covering the Valmy pro-ject, was neither alleged in the complaint nor fully3 Although Butler testified that this conclrsat ionl cc urred ill thc filpart of June. Duff testified without coltrdlllirlho thai lI occurrcd o1ill13.' The Administrative Lar Judge s.tated thait aftr p;yinllg hi. supplemental dues on June 27 Butler wenlt ito rork that Ii a [;1 lie l \'lril prllject. However, the record sholss thai hc serrnit I)l irtik the rlcxI (i It a 111undisclosed locationlitigated during the hearing. Contrary to the Ad-ministrative Law Judge, we find that the GeneralCounsel did not repudiate the theory of the amend-ed complaint and that the General Counsel's pri-mary theory was encompassed by the allegations ofthe amended complaint and was fully litigated.As noted above, paragraph 6 of the amendedcomplaint alleged that Respondent failed and re-fused to refer Butler to work at PDM "becauseButler failed to pay dues when he was under noobligation to do so." Such an allegation clearlyraised the question of whether Butler had an obli-gation to pay dues in order to gain a referral towork for PDM at Valmy. Contrary to the Admin-istrative Law Judge, that allegation put in issue notwhether Butler was ultimately obligated to paysuch clues, but rather whether the manner in whichRespondent attempted to enforce that obligationwas lawful. Accordingly, counsel for the GeneralCounsel's "concession" that Butler may have hadan obligation to pay his dues arrearages at sometime could not reasonably be considered a repudi-ation of the amended complaint's allegation thatthe refusal to refer Butler was unlawful. Secondly,prior to calling any wvitness at the hearing, counselfor the General Counsel stated that Butler had pre-\ iously worked for Atkinson and had failed to payhis supplemental dues. She then explained that shehad tx o theories for finding that Respondent vio-lated the Act:()nie, he was refused dispatch specifically to ajob in Valmy which was bound by a differentcollective bargaining agreement. The secondtheory is that even if it had been the same bar-gaining agreement the job was in Nevada and,therefore, under the right to work rules ofNevada the Union violated the Act by refus-ing to dispatch him to a job site in Nevada.In support of these theories, counsel for the Gener-al Counsel then introduced documentary evidence,including the Project Agreement, the NationalAgreement, and the Nevada right-to-work law,'and called witnesses. In so doing, she developedthe history of Butler's employment with Atkinsonas part of her effort to show that the employmentunder which Butler accumulated his dues arrear-ages involved a collective-bargaining agreementand a bargaining unit different from those involvedN. R St1 tI h §tl 2S{ (I 1 ) I pro idesNo 3i',oi' hll IiIi dcli d [Il' [lppfrllIil] 1i 1)u i thlil or rCiall 111ipl' rilItil hcill. i ti flollllCi ll,,hilip il I;lhor orgllii.til lll, r 1hillthe sl:elr. or .1li\ slilh.isui ll tlCrC r l r .ilI 111 r ( liirrll. tIn l xtihl\ I ;It9zMllil I it[I knI d I 11t1c I 1n ,wi l ilele eI ll,1a me rllt. s ilfi l or o il.\k1I1I1 \C [ ,U C 21!) 'lr on I 'rFoIIIlll 'I )}l'11 I qI hC,' CaLi" (' O 11111 [11 Iti hi,i l Ii ll.1 .lab ior trpiIII-: I-lt565 I)t ECISIO)NS ()F NATIONA. LAB()R REI.A I()NS B()ARDat Valmy. Finally, her brief to the AdministrativeLaw Judge set forth her theories in detail. Thus, itis clear that the theories advanced by counsel forthe General Counsel at the hearing were in no wayat variance with the allegations of the complaint,that she fully articulated the theories on which shewas relying, and that the evidence as developed atthe hearing clearly put Respondent on notice as towhat the basis of the alleged violation was. Ac-cordingly, we conclude that the requirements ofdue process have been satisfied here and that theGeneral Counsel's theories for finding a violationof the Act are properly before the Board.2. Turning to the merits, we conclude that theGeneral Counsel has established that Respondentviolated the Act, as alleged. Initially, we find theGeneral Counsel has established that Butler in factwas denied referral to work for PDM at Valmyand that Respondent did so because of his failure topay his supplemental dues. Thus, Butler's uncontra-dicted testimony establishes that he was near thetop of the out-of-work list by May 29, and, accord-ing to the uncontradicted testimony of both Butlerand Duff, Sturgis on May 29 told Butler he wasnot going to dispatch him "to the Va/mnyjob or anyother job" until he paid his dues (emphasis sup-plied). Thereafter, on June 13, Sturgis again toldButler he would not refer him to work until hepaid his dues. Significantly, Sturgis never men-tioned a lack of jobs as the reason for not referringButler and, once Butler paid the supplemental dues,Sturgis immediately referred Butler to a job. Fur-thermore, as previously noted, on May 29 Sturgisannounced that he needed structural men forValmy, the type of work performed by PDM;PDM had a standing order for ironworkers andhired approximately 20 such employees betweenMay 29 and June 30; and Respondent referred atleast one ironworker to work for PDM at Valmyon both May 29 and June 13. Despite such evi-dence, Respondent offered nothing in rebuttal. Ac-cordingly, we conclude that Respondent failed andrefused to refer Butler to employment at PDM'sValmy jobsite on May 29 and June 13, 1978, andthat it did so solely because of his failure to paythe supplemental dues.We also find, in the circumstances of this case,that this failure and refusal to refer Butler wvas un-lawful. Thus, it is well settled that a union lawfullymay seek the discharge of an employee whose duesare in arrears if it has a valid union-security clausein its collective-bargaining agreement with the em-ployer. Tire Radio Officers' Union oJ the Comnner-cial Telegraphers Union, A. :L. [Bull Steamship Co.]v. L.R.B., 347 U.S. 17, 40-41 (1954). Further-more, a valid union-security clause can be enforcedat the hiring hall level by a refusal to refer an em-ployee whose dues are in arrears, so long as theemployee has already worked for the statutorygrace period in the bargaining unit to which thecollective-bargaining agreement containing theunion-security clause applies. Mayjair Coat & SuitCo., 140 NLRB 1333 (1963). However, the Boardhas held that amember who has become delinquentin dues under a contract covering one bargainingunit cannot be denied employment under a contractcovering a separate bargaining unit without afford-ing him the statutory grace period in which tobecome current in his or her dues. Millwright andMachinert Erectors Local Union No. 740. DistrictCouncil of' New York City and Vicinity of the UnitedBrotherhood of' Carpenters and Joiner o America,A.4'L-CIO (allman Constructors, a Joint Venuture),238 NLRB 159 (1978); William Blackwell. d/h/aCarolina Drvwall Company, 204 NLRB 1091 (1973).In the present case, Butler became delinquent indues while employed by Atkinson. Respondentlawfully could have refused to refer him to subse-quent employment by Atkinson or other employerswho were members of the multiemployer bargain-ing unit covered by the National Agreement. How-ever, the General Counsel argues, and we agree,that the employers and employees on the Valmyproject constituted a bargaining unit separate fromthat in which Butler worked at Atkinson and werecovered by a collective-bargaining agreement dif-ferent from that which covered the work he per-formed for Atkinson. Thus, as noted above, theProject Agreement was negotiated by Stone &Webster on behalf of itself and all other subcon-tractors on the project, was signed by the Buildingand Construction Trades Council of NorthernNevada and 16 individual trade unions, and waslimited by its terms to the Valmy project. Al-though the Project Agreement incorporated theterms of the National Agreement and of any localagreement to which the parties might already bebound, such incorporation was limited to thoseterms not inconsistent with the Project Agreement.Furthermore, the National Agreement specificallystates that multi-trade project agreements take pre-cedence over it." Therefore, it is clear that thework at Valmy and the work for Atkinson in-volved two different bargaining units under twodifferent collective-bargaining agreements.Ah tl, g i ll '.uhc ttaCl, illtlt i lIldig P'i). % clti retlirlcd t, i gnIhe Niltlllll Agree nlltc , r cilerl sIginig that preeMCiting .grccilCitI didI I IL ,ll i Illli 1r l i t1' O It' iullllieltplo cr ullil cti (Cd l b *, II ill e lit re111 1 1.' I 11 Ion t'11 1 \'l.;tL illl'lllil ll OI C n 1'l 1': t1 IL' t'11ll] O wC ,o he.h \lli b) gOl'Ip, alM1lClT tll il diliduail. ilctiol Shue-tzel Irli,,Ai. 1ll.25( N RI t21 I (1tS() \m [e" A yIi'pu'raphaal { ioIn 6 (RrI i(or mpoitninRoome , q .242 N R 78 I 1'9). Itre i 110 C\1 Clt l of IeIC" 'l ll[ 11 ..IC56 IRON WORKERS LOCAL I 18Accordingly, Butler, who had not previouslyworked at Valmy and consequently could not bedelinquent in any dues obligations accrued whileworking in that bargaining unit, could not be re-quired to pay his dues arrearages accrued whileworking for Atkinson as a condition for referral towork for PDM at Valmy. See Tallman Construc-tors. supra. Rather, his rights were those of a newemployee entitled to work for the 7-day statutorygrace period of Section 8(f)(2) of the Act before avalid union-security clause could be invokedagainst him because of his dues arrearages.7Ac-cordingly, we find that Respondent violated Sec-tion 8(b)(1)(A) and (2) of the Act by failing and re-fusing to refer Butler to employment by PDM atValmy on May 29 and June 13, 1978.83. As noted above, according to the uncontro-verted testimony of Butler and Duff, on May 29Business Agent Sturgis stated that he would notrefer Butler to work at Valmy until he paid hissupplemental dues. We find that Sturgis' statementconstituted an unlawful threat in violation of Sec-tion 8(b)(l)(A) of the Act. In so doing, we notethat, although this conduct was not specifically al-leged as a violation in the amended complaint, theissue was fully litigated and is intimately related tothe subject matter of the amended complaint.9CONCLUSIONS OF LAW1. Respondent Iron Workers Local 118, Interna-tional Association of Bridge and Structural Iron-workers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2. Stone & Webster Engineering Corporationand Pittsburgh Des Moines Steel Company are em-ployers engaged in commerce within the meaningof Section 2(6) and (7) of the Act.' With respect to our make-whole remedy, we note that, if Butler hadbeen properly referred to work for PDM at Valmy. Respondent lawfullycould not have demanded his discharge for failure to pay his dues evenafter expiration of the 7-day grace period. Thus, in light of Nevada'sright-to-work law, any union-security clause which might arguably be apart of the Project Agreement by incorporation of the National Agree-ment or a local agreement could not validly have been invoked to causethe discharge of an employee already working at Valmy.B Since we have found that the work at Valiny and the work for At-kinson involved two different bargaining units, we find it unnecessary topass on the General Counsel's alternative theory that, even if the employ-er and employees on the Valmy project were part of the same bargainingunit as that in which Butler accumulated his dues arrearages, Respond-ent's refusal to refer Butler to work for PDM at Valmy was unlawfulbecause of Nesada's right-to-work law. Hence. we do not pass on theAdministrative Law Judge's conclusion that, because the actual refusal torefer took place in California. which is not a right-to-'ork State. ratherthan in Nevada. the General Counsel's alternative theory is precluded bythe opinion of the Supreme Court in Oil. Chemical & Aromic l'orkers In-ternational Union. AFL-CIO, en al. v. Mobil Oil Corp... Marine 7ratnvsporta-tion Departmen. GulJ:East Coavt Operalions, 246 U S 407 (1976)9 See, generally. Crown Zellerbach Corporation. 225 NLRIB 911 912(1976)3. By failing and refusing to refer William JamesButler to work assigments at Pittsburgh DesMoines Steel Company at North Valmy, BattleMountain, Nevada, on May 29 and June 13, 1979,because he failed to pay dues although he wasunder no obligation to do so in order to obtainsuch employment, Respondent has violated Section8(b)(1)(A) and (2) of the Act.4. By telling William James Butler it would notrefer him to work assignments at Pittsburgh DesMoines Steel Company at North Valmy, BattleMountain, Nevada, on May 29, 1979, because hefailed to pay dues although he was under no obli-gation to do so in order to obtain such employ-ment, Respondent has violated Section 8(b)(l)(A)of the Act.5. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices, we shall order it to ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of theAct.We have found that Respondent failed and re-fused to refer William James Butler to employmentby Pittsburgh Des Moines Steel Company at NorthValmy, Battle Mountain, Nevada, in violation ofSection 8(b)(1)(A) and (2) of the Act. In our recentdecision in Sheet Metal Workers' Union Local 355.Sheet Metal Workers' International Association,AFL-CIO (Zinsco Electric Products), 254 NLRB773 (1981), we held that in cases where a union un-lawfully causes an employer to discharge an em-ployee for not complying with the union-securityprovisions of their collective-bargaining agreementin violation of Section 8(b)(1)(A) and (2) of theAct, and there is no culpability on the part of theemployer, we would no longer apply the remedyestablished in Pen and Pencil Workers Union, Local19593, AFL (Parker Pen Company), 91 NLRB 883(1950), of tolling the union's backpay liability 5days after it notifies both the employer and the em-ployee that it no longer objects to the employee'sreinstatement. Rather, we held that, in order toinsure the proper and effective realization of thestatutory policy which requires that a transgressorbear the burden of the consequences stemmingfrom its illegal acts, we would require the union insuch cases to make the employee whole for alllosses of wages and benefits suffered as a result ofthe union's discrimination until the employee iseither reinstated by the employer to his or herformer or substantially equivalent position or until567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employee obtains substantially equivalent em-ployment elsewhere.It is our opinion that the same rationale appliedin Zinsco in determining the appropriate remedy indischarge cases is also applicable to the related areaof cases involving, as here, a union's refusal torefer an employee to employment in violation ofSection 8(b)(l)(A) and (2) of the Act and no find-ing of culpability on the part of the employer.'Accordingly, consistent with the remedy in Zinsco,we shall order Respondent to notify PittsburghDes Moines Steel Company, in writing, with copiesfurnished Butler, that it has no objection to hishiring or employment. We shall further order Re-spondent affirmatively to request Pittsburgh DesMoines Steel Company to hire Butler for the em-ployment which he would have had were it not forRespondent's unlawful conduct, or for substantiallyequivalent employment." Finally, we shall orderRespondent to make Butler whole for any loss ofpay or other benefits he may have suffered byreason of the discrimination against him from thedate of Respondent's unlawful conduct until he ob-tains the employment which he would have hadwere it not for Respondent's unlawful conduct,substantially equivalent employment with Pitts-burgh Des Moines Steel Company, or substantiallyequivalent employment elsewhere.'2Backpay shallbe computed in the manner set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon as prescribed in Florida Steel Corporation,231 NLRB 651 (1977). 1'3"' In so doing, we note that, although in the past the Board in8(b)(1)(A) and (2) refusal-to-refer cases generally tolled the union's back-pay liability 5 days after it notified the employer and discriminatee that ithad no objection to the discriminatee's employment, it did so in relianceon that part of Pen and Pencil Workers which was overruled in Zinsco.See International Association of Heat and Frost Insulators and AsbestosWorkers, Local No. 7, AFL (Seattle Construction Council), 92 NLRB 753,754, and fn. 2 (1950)." In Zinsco, in accordance with our usual practice in 8(b)(1)(A) and (2)cases involving a discharge, we required the respondent union affirma-tively to request the employer to reinstate the discriminatee. The Boardin 8(b)(l)(A) and (2) cases involving a refusal to refer to a specific em-ployer generally has not required a union affirmatively to request the em-ployer to hire the discriminatee. However, such a remedy has been ap-plied in cases involving situations similar to a refusal to refer. See, e.g.,Internatrional Longshoremen's and Warehousemen's Union, Local 10. IL WU(Pacific Maritime Association), 102 NLRB 907 (1953); Newspaper and MailDeliverers' Union of New York and Vicinity (The Vew York Times Compa-ny, Ic., and The Hearst Corporation, New York Mirror Department), 101NLRB 589 (1952): Newspaper and Mail Deliverers' Union of New York andVicinity (New York Herald Tribune, Inc.), 93 NLRB 419 (1951). Further-more, the considerations underlying the application of this type ofremedy in an 8(b)(1)(A) and (2) discharge case equally apply to an8(b)(1)(A) and (2) refusal-to-refer case, and we find that it will best effec-tuate the purposes of the Act to require a respondent union in the lattertype of cases affirmatively to request the employer to hire the discrimina-tee." We recognize that, because of the nature of referral cases, the factsof a particular case may present issues concerning the proper applicationof the remedy adopted herein. The resolution of such issues may appro-priately be left to the compliance stage of our proceedings." See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Iron Workers Local 118, International Associationof Bridge and Structural Ironworkers, AFL-CIO,Sacramento, California, its officers, agents, and rep-resentatives, shall:1. Cease and desist from:(a) Failing and refusing to refer William JamesButler to work assignments at Pittsburgh DesMoines Steel Company at North Valmy, BattleMountain, Nevada, because he failed to pay duesalthough he was under no obligation to do so inorder to obtain such employment, and from tellingButler it is refusing to refer him for this reason.(b) In any like or related manner restraining orcoercing members or applicants for referral in theexercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the purposes of the Act:(a) Notify Pittsburgh Des Moines Steel Compa-ny, in writing, with copies furnished to WilliamJames Butler, that it has no objection to the hiringor employment of Butler, and request PittsburghDes Moines Steel Company to hire Butler for theemployment which he would have had were it notfor Respondent's unlawful conduct, or for substan-tially equivalent employment.(b) Make whole William James Butler for anyloss of pay or other benefits he may have sufferedby reason of the discrimination against him in themanner set forth in the section of this Decision andOrder entitled "The Remedy."(c) Post at all places where notices to applicantsfor referral and members are posted copies of theattached notice marked "Appendix." 4Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 20, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.Member Jenkins would provide interest on the backpay award in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980)." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.'568 IRON WORKERS LOCAL 118(d) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to refer Wil-liam James Butler to work assignments atPittsburgh Des Moines Steel Company atNorth Valmy, Battle Mountain, Nevada, be-cause he failed to pay dues although he wasunder no obligation to do so in order to obtainsuch employment, or tell him we are refusingto refer him for this reason.WE WILL NOT in any like or related mannerrestrain or coerce members or applicants forreferral in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.We will notify Pittsburgh Des Moines SteelCompany and the above-named individual, inwriting, that we have no objection to hishiring or employment, and WE WILL requestPittsburgh Des Moines Steel Company to hirehim for the employment which he would havehad were it not for our unlawful conduct, orfor substantially equivalent employment.WE WILL make the above-named individualwhole for any loss of pay or other benefits suf-fered by reason of the discrimination againsthim, plus interest.IRON WORKERS LOCAL 118, INTER-NATIONAL ASSOCIATION OF BRIDGEAND STRUCTURAL IRONWORKERS,AFL-CIODECISIONHAROLD A. KENNEDY, Administrative Law Judge:The Respondent herein, Iron Workers Local 118, Inter-national Association of Bridge and Structural Iron-workers, AFL-CIO, is charged with violating Section8(b)(1)(A) and Section 8(b)(2) of the National Labor Re-lations Act by failing or refusing to refer William JamesSec. 8(b) provides, in pertinent part, that it shall be an unfair laborpractice for a labor organization or its agents:(I) to restrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7: Provided. That this paragraph shall notimpair the right of a labor organization to prescribe its own ruleswith respect to the acquisition or retention of membership therein:(2) to cause or attempt to cause an employer to discriminateagainst an employee in violation of subsection (a)(3) or to discrimi-Butler on or about May 29 or June 13, 1972,2 to employ-ment at a jobsite located in North Valmy, Battle Moun-tain, Nevada. Butler, the Charging Party, filed a chargewith the Regional Director of the Board for 20 Regionon May 30. The amended complaint, issued on Novem-ber 7,3 alleges that Respondent's business manager-dis-patcher, Maxi Sturgis, failed or refused to refer Butlerbecause Butler failed to pay dues when he was under noobligation to do so. According to the complaint, suchconduct restrained and coerced employees in the exerciseof the right guaranteed them by Section 7 of the Act inviolation of Section 8(b)(1)(A) of the Act and alsocaused or attempted to cause employers to discriminateagainst employees in violation of Section 8(b)(2) of theAct. The case was heard in Sacramento, California, onDecember 10.4Jurisdiction and a number of other matters are ad-mitted and are not in dispute.5The complaint asserts jurisdiction on the basis thatStone & Webster Engineering Corporation of Boston,Massachusetts, is engaged as a general contractor in theconstruction of a power plant at Valmy; that it had pur-chased and received from points outside Nevada goodsand materials valued in excess of $50,000; and that Stone& Webster as agent on its own behalf and on behalf ofcontractors and/or subcontractors was a party to a col-lective-bargaining agreement with "the Building andConstruction Trades Council of Northern Nevada andeach of the labor organizations individually signatory tothat collective-bargaining agreement."sAmong the em-ployers at the Valmy jobsite, in addition to General Con-tractor Stone & Webster, was Pittsburgh Des MoinesSteel Company (PDM), which has an office in Pitts-burgh and other facilities in various States, includingNevada. Respondent is admittedly a labor organization withinthe meaning of Section 2(5) of the Act.Maxi Sturgis, at all times material, has been an agentof Respondent within the meaning of Section 2(13) ofthe Act.Robert L. Cusick testified that he is the resident man-ager and senior official at the Valmy project for Stone &Webster. The Valmy project, he explained, involves theconstruction of a fossil fuel plant for the Sierra Pacificnate against an employee with respect to whom membership in suchorganization has been denied or terminated on some ground otherthan his failure to tender the periodic dues and the initiation fees uni-formly required as a condition of acquiring or retaining membership: All dates used herein refer to 1979 unless otherwise indicated.3 The original complaint issued on July 9.'Certain errors in the transcript have been noted and are hreb, cor-rected.5 Initially Respondent denied jurisdiction but concedes in its brief thatjurisdiction does exist.6 The resident manager at Valmy for Stone & Webster estimated thevalue of materials used in the Valmy project, nearly all of which origi-nated outside of Nevada, exceeded "sixty-seventy million dollars "' Two other firms. Kellex Corporation and Babcock and Wilcox. werealso named in the amended complaint as employers at the Valmy jobsite.but reference to these two companies was deleted at the heariig. TheGeneral Counsel's attorney explained that when the original complaintissued (on July 9 1979) the General Counsel was not aware which em-ployer had called for the dispatch of an iron worker569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPower Company at a site along Route 80 about 200 milesnorth of Reno. He stated that PDM has the contract forfabrication and erection of the structural steel work, thatKellex Corporation has the contract to erect the stack,and that Babcock and Wilcox has "the large portion ofwork," including contracts for erecting the boiler, theturbine generator, the condenser, and steel for "on siteconveyors and so forth." All of these firms, includingStone & Webster, has had occasion to use iron workers,he said, but the General Counsel's attorney stated thatshe intended to rely only on Respondent's failure or re-fusal to dispatch Butler to work for PDM. PDM, Cusickstated, has employed the largest number of iron workersand, in fact, had a "standing order" for such workmenduring the summer 1979.Cusick identified a number of exhibits, including Gen-eral Counsel's Exhibit 6, the "Power Plant ProjectAgreement" for "North Valmy Station Units I & 2,"which was signed by a Stone & Webster official (W. S.Mohn) and an official of the Building and ConstructionTrades Council of Northern Nevada on March 26, 1976.Among the unions which are signatory to the PowerPlant Project, according to Cusick, is Local No. 118.Cusick stated that Stone & Webster and PDM enteredinto a separate Structural Steel contract which providesthat the Power Plant Project Agreement is to be consid-ered a part of such contract.Cusick also identified, as General Counsel's Exhibit 7,the "National Agreement" between the International As-sociation of Bridge, Structural and Ornamental IronWorkers and the National Constructors Associationdated March 13, 1979. Stone & Webster is a signatory tothe National Agreement and, said Cusick, all contractorsand subcontractors on the Valmy project are required tobecome signatory to such agreement. According toCusick, the Project Agreement, General Counsel's Ex-hibit 6, takes precedence over the National Agreement.He also added:To further confuse the issue there are local agree-ments that if it's not covered under the projectagreement then the conditions as stipulated in thelocal conditions agreements, if one is not signatoryto the national agreement.Daniel Patrick Griffin, who had been the job superin-tendent for Pittsburgh Des Moines Steel Company atValmy, said PDM first hired ironworkers on March 12,1979. He indicated that the company had hired around20 workers between May 29 and June 30. There weretimes in 1979, he said, when requests for ironworker jobswent unfilled. Griffin said the company placed all of itsorders for ironworkers with Local 118 in Sacramentobut that not all ironworkers came from that Local. Hesaid the Valmy job was "borderline" between Salt LakeCity and Sacramento and that Local 118 in Sacramentoand Local 27 in Salt Lake City "split" the work. Griffinsaid ironworkers had come to the job from Minnesota,Arizona, Fresno, San Diego, as well as from Utah andSacramento. Griffin, who is still a member of the IronWorkers Union, stated that locals fill requests for work-ers "all the time" by referring them to other locals.Griffin testified that PDM is indirectly signatory to theagreement captioned "Iron Worker Employers, State ofCalifornia & a Portion of Nevada ...and DistrictCouncil of Iron Workers of the State of California andVicinity," General Counsel's Exhibit 14, through theWestern Steel Council.Time records on employees were kept at the Valmyjobsite as well as company offices in California. Employ-ees were paid at the Valmy jobsite, he said. Grievanceswere handled either on a person-to-person basis at thejobsite or by long distance telephone (to Sacramento orUtah).Griffin stated that the work at Valmy was "veryboring" with the result that there was considerable turn-over. The workers lived in bachelor quarters, and nomeals were provided on the weekend.William J. Butler, the alleged discriminatee, testifiedthat he had been an ironworker for 30 years and amember of Local 118 since 1960. He said he had paid hisregular dues and had been dispatched out of the Local'shiring hall until 1977 when he became delinquent in pay-ment of supplemental dues. Butler identified an authori-zation card, General Counsel's Exhibit 17, which recitesthat the signor authorizes payment of "supplementaldues" to the District Council of Iron Workers of theState of California and Vicinity on or after July 1, 1977.He said he was asked to sign the card by Local No.118's Business Manager Maxie Sturgis but refused to doso.8In March 1978 Sturgis announced at the hiring hallthat jobs were available at a "Diablo Canyon" project.Butler said he asked to be assigned to the project butthat the office girl, "Pat," told him he could not go be-cause he had not signed the supplemental dues card. Hesaid Pat then placed a card in front of him and stated:"Maxie said, 'Sign that."' Butler said he refused to signthe card but was assigned to the job anyway and workedthere for a year, until March 1979.Butler stated that he had seen two letters from theDistrict Council of Iron Workers for the State of Cali-fornia and Vicinity dated January 1979 asking that he bedismissed unless he paid the Union's supplemental dues.He was told, however, when he was let go at the DiabloCanyon job, that he was being reduced in force.In mid-March 1979 Butler went to Local 118 and puthis name on the out-of-work list. "Every day" thereafterhe said he went to the hiring hall. At first his name wasat the bottom of the list but it moved up to the third orfourth position. According to Butler, on the morning ofMay 29, while he was standing at the dispatch window,Sturgis told him that he would not be dispatched "to theValmy job or any other job until you pay your supple-mental dues and sign the authorization card." Butler saidhe then told Sturgis that he should call Mr. Van Bourg,the Union's attorney, about the refusal to dispatch him.This prompted Sturgis to reply: "F- you and Van' According to Butler, he and "a few others" had instituted a suitagainst the "whole district council" over the attempt to collect the sup-plemental dues. Butler also filed a grievance challenging the assessmentof the supplemental dues. but it never ,went itl arbitration.570 IRON WORKERS LOCAL 118Board" (sic).9At a later time Butler was told (by CecilLewis) that Sturgis had a job for him. Butler then spoketo Sturgis, who told him he could go to work "whenyou pay up."On June 27 Butler wrote and delivered to Local 118 acheck for $322.35 to cover payment of the supplementaldues. The check, General Counsel's Exhibit 17, bears astatement that reads: "Paid under Protest My Civel [sic]Rights are Being Violated." On the same day Butlerwent to work at the Valmy project and worked thereuntil he reinjured his back on or about September 25.Monroe Curtis Duff, a longtime member of Local 118,testified that he was in the hiring hall on May 29 whenthe Local's business manager, Maxi Sturgis, announcedthat some men were needed for a job in Valmy. Duff re-called that Butler went to the dispatch window at thetime and heard Sturgis say to Butler that Butler wouldbe sent to the job when Butler paid up his dues. Duffalso testified that he was present later at the union hallon June 13 when Sturgis told Butler that Butler wouldgo out on a job "when he paid up his supplementarydues." He said Butler then asked Duff about a loan forthe dues and suggested that he could mortgage his houseto pay them. 0Having carefully considered the record and the briefsfiled, I find Respondent did not violate the Act as al-leged.The complaint alleges that Respondent violated theAct by refusing, or failing, to refer William JamesButler, the Charging Party, to employment at the Valmyproject because he "failed to pay dues when he wasunder no obligation to do so." The complaint indicatesthat the Respondent Union violated the Act becauseButler was denied employment, contrary to Section 8 ofthe Act, "on some ground other than his failure totender the periodic dues and the initiation fees uniformlyrequired as a condition of acquiring or retaining member-ship." Butler was apparently" denied employment for atime (i.e., until June 27 when he submitted a check in theamount of $322.35 under protest) by Respondent becauseof his failure to pay dues to the Union. It is obvious fromthe record that this was the basis of the Charging Party'scomplaint, and it seems apparent that this was the theoryof the General Counsel's written allegations.But the General Counsel repudiated the basis of thecomplaint at the hearing. At the end of the hearing theGeneral Counsel's attorney was asked whether the caseturned on the legality of the supplemental dues. The re-sponse was, "No, absolutely not." Respondent's counselalso responded:9 Butler said he then asked Sturgis whether the latter would returnS323 in supplemental dues if Butler paid that amount at the time (in orderto be dispatched) and later won the suit involving the legality of theUnion's collection of such dues. Butler said Sturgis answered that hewould not.1o Duff seemed pretty certain of the dates of these conversations, buthe was not sure about the date of the first conversation when he gave astatement to the Board on October 30. He agreed on cross-examinationthat the October 30 statement made no reference to a June 13 conversa-tion with Butler and that he was not sure whether Butler was serious thatday about having to borrow money to pay the supplementary dues." But, as Respondent points out in its brief, it was not clearly estab-lished that Butler was eligible for dispatch prior to June 27.No, we do not believe that the case turns on the le-gality of the supplemental dues. Our understandingof the prior conversations were that that was simplynot an issue.Further, the General Counsel states in his brief:General Counsel does not contend that Butler wasnot delinquent in paying supplemental dues, nordoes General Counsel allege that the requirement topay supplemental dues was unlawful.The brief goes on:The theory supporting the charge in this case is thatsince the job with Pittsburgh Des Moines Steel wasbeing performed under a different collective bar-gaining agreement from the agreement under whichthe delinquency occurred, Butler was entitled to aseven day grace period in which to pay up his de-linquent dues before being separated from employ-ment. Alternatively, General Counsel takes the posi-tion that sine the job situs was in Nevada, whoselaws prohibit denial of employment based on non-membership, state law prevails and the denial ofemployment to Butler was unlawful without respectto any period of grace.'Nevada has a prohibitory statute as distinguished from someright to work states which have regulatory statutes. See discussionThe difficulty with Respondent's principal argument isthat it is a theory not alleged in the complaint and nottried during the proceeding. It is apparent from the Gen-eral Counsel's brief that his alternative argument seeks toput in issue Butler's employment at Diablo Canyon (byGuy F. Atkinson Company), in no way alluded to in thecomplaint, before any call was placed with the Union forworkers at Valmy.The General Counsel's alternative argument is also un-persuasive. It is hardly within the scope of the complaintas drafted, but assuming that the theory was tried,2 thefacts of record do not reveal a violation of law on thebasis which the General Counsel argues.It is true that Section 14(b) of the Act allows States toprohibit union-security agreements by enacting "right-to-work" laws. Also, the State of Nevada has enacted astatutory provision that provides (sec. 613.250, G.C.Exh. 8):No person shall be denied the opportunity to obtainor retain employment because of nonmembership ina labor organization, or shall the state, or any subdi-vision thereof or any corporation, individual or as-12 The General Counsel's attorney did indicate during the trial that sheintended to rely on the fact that the State of Nevada, where the Valmyproject was located. was a "right-to-work" state.'' Sec 14(b) reads:Nothing in this Act shall be construed as authorizing the executionor application of agreements requiring membership it a labor organi-zation as a condition oir employment in any State or Territory inwhich such execution or application is prohibited by Slate or Terri-torial law571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsociation of any kind enter into any agreement,written or oral, which excludes any person fromemployment or continuation of employment becauseof nonmembership in a labor organization.Further, as the General Counsel points out, the SupremeCourt has held in Oil, Chemical & Atomic Workers Inter-national Union, AFL-CIO v. Mobil Oil Corp., etc., 426U.S. 407 (1976), that it is "the employees' predominantjob situs" which determines whether a state's right-to-work law would apply under Section 14(b) or not.Undoubtedly the predominant job situs of employeesemployed on the Valmy project was Nevada and notCalifornia, from which they were dispatched. And, un-doubtedly, under Mobil Oil, the Union would have vio-lated the Act had it caused the termination of Butler'semployment because of his failure to pay any union dues.But the General Counsel's cause is predicated on the fail-ure or refusal of the Union to dispatch, not a termina-tion. The Supreme Court in Mobil Oil clearly held thatthe Act, insofar as it relates to the application of Section14(b) is concerned, focuses only on post-hiring condi-tions, not the hiring process. Said the Court (426 U.S. at417):Section 14(b) simply mirrors that part of §8(a)(3)which focuses on post-hiring conditions of employ-ment. As its language reflects, §14(b) was designedto make clear that §8(a)(3) left the States free topursue "their own more restrictive policies in thematter of union-security agreements." Algoma Ply-wood Co. v. Wisconsin Board, 336 U.S. 301, 314(1949). Since §8(a)(3) already prohibits the closedshop, the more restrictive policies that §14(b) allowsthe States to enact relate not to the hiring processbut rather to conditions that would come into effectonly after an individual is hired. It is evident, then,that §14(b)'s primary concern is with state regula-tion of the post-hiring employer-employee-union re-lationship. And the center of the post-hiring rela-tionship is the job situs, the place where the workthat is the very raison d'etre of the relationship isperformed.CONCLUSIONS OF LAW1. The Respondent, Iron Workers Local 118, Interna-tional Association of Bridge and Structural Ironworkers,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2. Stone & Webster Engineering Corporation andPittsburgh Des Moines Steel Company are employers en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.3. Respondent has not been shown to have violatedthe Act as alleged.[Recommended Order for dismissal omitted from pubi-cation.]572